SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A 1 ANNUAL CALENDAR ANNUAL CALENDAR OF CORPORATE EVENTS Corporate Name GAFISA S.A. Headquarter Address Av. das Nações Unidas 8.501, 19th floor, Pinheiros Internet Address www.gafisa.com.br Investor Relations Officer Name: André Bergstein E-mail: abergstein@gafisa.com.br Telephone(s): 55 (11) 3025-9228 Responsible for the Investor Relations Area (without being the Investor Relations Officer) Name: Danilo Tadeu Maurin Cabrera E-mail: dmcabrera@gafisa.com.br Telephone(s): 55 (11) 3025-9297 or 55 (11) 3025-9242 Newspapers (and locales) that publish the corporate actions Diário Oficial do Estado de São Paulo O Estado de São Paulo (National Edition) A. MANDATORY SCHEDULING Complete Annual Financial Reports for the fiscal year ending on 12/31/2013 EVENT DATE Publication via IPE 2/26/2014 Standard Financial Reports (DFP) for the fiscal year ending on 12/31/2013 EVENT DATE Publication via ENET 2/26/2014 Annual Financial Reports translated into English for the fiscal year ending on 12/31/2013 EVENT DATE Publication via IPE 3/13/2014 Reference Form for the current fiscal year EVENT DATE Publication via ENET 5/30/2014 Quarterly Information (ITR) EVENT – Publication via ENET DATE Regarding the 1 st quarter 5/9/2014 Regarding the 2 nd quarter 8/5/2014 Regarding the 3 rd quarter 11/4/2014 Quarterly Information translated into English EVENT – Publication via ENET DATE Regarding the 1 st quarter 5/23/2014 Regarding the 2 nd quarter 8/20/2014 Regarding the 3 rd quarter 11/19/2014 Annual Shareholders’ General Meeting EVENT DATE Sending of management’s proposal via IPE 3/17/2014 Sending of the call notice via IPE 3/17/2014 Holding of the Annual Shareholders’ General Meeting 4/25/2014 Sending of the summary of the main deliberations or of the Meeting’s minutes via IPE 4/25/2014 Public Meeting with Analysts EVENT DATE Holding of a Public Meeting with Analysts, open to other interested parties (time and place) 11/28/2014 – local and time to be defined B. OPTIONAL SCHEDULING (Events already programmed during the first presentation of the Annual Calendar) Conference Call, if applicable EVENT DATE Holding of Conference Call regarding Annual Financial Reports for the fiscal year ending on 12/31/13 Participation via internet or telephone. The access information will be available at www.gafisa.com.br/ir 2/27/2014 – 11 a.m. Holding of Conference Call regarding Quarterly Information for the 1 st quarter Participation via internet or telephone. The access information will be available at www.gafisa.com.br/ir 5/12/2014 – 10 a.m. Holding of Conference Call regarding Quarterly Information for the 2 nd quarter Participation via internet or telephone. The access information will be available at www.gafisa.com.br/ir 8/6/2014 – 10 a.m. Holding of Conference Call regarding Quarterly Information for the 3 rd quarter Participation via internet or telephone. The access information will be available at www.gafisa.com.br/ir 11/5/2014 – 10 a.m. Board of Directors Meetings EVENT DATE Holding of a Meeting of the Board of Directors the subject of which being of interest to the market To be defined Sending of a summary of the main deliberation or the minutes of the Meeting via IPE To be defined SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10, 2014 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
